                                              Case 5:20-cv-02132-BLF Document 4 Filed 03/30/20 Page 1 of 2




                                     1   SPENCER HOSIE (CA Bar No. 101777)
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                     3   drice@hosielaw.com
                                         BRANDON C. MARTIN (CA Bar No. 269624)
                                     4   bmartin@hosielaw.com
                                         DARRELL R. ATKINSON (CA Bar No. 280564)
                                     5   datkinson@hosielaw.com
                                         FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
                                     6   fgerminario@hosielaw.com
                                         HOSIE RICE LLP
                                     7
                                         600 Montgomery Street, 34th Floor
                                     8   San Francisco, CA 94111
                                         (415) 247-6000 Tel.
                                     9   (415) 247-6001 Fax

                                    10   Attorneys for Plaintiff
                                         SERENIUM, INC.
                                    11

                                    12
                                                                   UNITED STATES DISTRICT COURT
600 Montgomery Street, 34th Floor




                                    13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
    San Francisco, CA 94111




                                                                         SAN JOSE DIVISION
                                    14
         Hosie Rice LLP




                                    15
                                         SERENIUM, INC.,                             Case No. 5:20-cv-02132
                                    16
                                                            Plaintiff,
                                    17          v.                                   PLAINTIFF’S CERTIFICATE OF
                                                                                     INTERESTED ENTITIES OR PERSONS
                                    18                                               AND CORPORATE DISCLOSURE
                                         JASON ZHOU; JIA XIAOFENG; NEW               STATEMENT
                                    19   CENTURY HEALTHCARE HOLDING CO.
                                         LIMITED; BEIJING JIARUN YUNZHONG
                                    20   HEALTH TECHNOLOGY COMPANY LTD.;
                                         AND JUAN ZHAO;
                                    21
                                                            Defendants.
                                    22

                                    23

                                    24

                                    25

                                    26
                                    27

                                    28
                                         CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
                                         AND CORPORATE DISCLOSURE STATEMENT
                                                                       Case 5:20-cv-02132-BLF Document 4 Filed 03/30/20 Page 2 of 2




                                                              1            PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS / ENTITIES
                                                              2          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
                                                              3
                                                                  named party and its shareholders and directors, there are no such persons or entities to report.
                                                              4

                                                              5
                                                                                   PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                                                              6

                                                              7          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff states that there is no such

                                                              8   corporation to report.

                                                              9

                                                             10                                                 Respectfully submitted,
                                                             11
                                                                  Dated: March 30, 2020                         _/s/ Spencer Hosie___________
                                                             12                                                 SPENCER HOSIE (CA Bar No. 101777)
                                                                                                                shosie@hosielaw.com
                              Floor
            600 Montgomery Street
                          Pyramid,




                                                             13                                                 DIANE S. RICE (CA Bar No. 118303)
                                      San Francisco, Calif
                         34thLLP
                        94111




                                                                                                                drice@hosielaw.com
                      RICE




                                                             14                                                 BRANDON C. MARTIN (CA Bar No. 269624)
            Transamerica
         Hosie Rice LLP
                 Street,




                                                                                                                bmartin@hosielaw.com
                   CA
600 MontgomeryHOSIE




                                                             15                                                 DARRELL R. ATKINSON (CA Bar No. 280564)
    San Francisco,




                                                             16                                                 datkinson@hosielaw.com
                                                                                                                FRANCESCA M. S. GERMINARIO (CA Bar No.
                                                             17                                                 326208)
                                                                                                                fgerminario@hosielaw.com
                                                             18                                                 HOSIE RICE LLP
                                                                                                                600 Montgomery Street, 34th Floor
                                                             19                                                 San Francisco, CA 94111
                                                             20                                                 (415) 247-6000 Tel.
                                                                                                                (415) 247-6001 Fax
                                                             21
                                                                                                                Attorneys for Plaintiff
                                                             22                                                 SERENIUM, INC.
                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                    CERTIFICATE OF INTERESTED ENTITIES                                    Case No. 5:20-cv-02132
                                                                    OR PERSONS AND CORPORATE                    -1-
                                                                    DISCLOSURE STATEMENT
